Citation Nr: 0203305	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  00-10 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Attorney Wade R. Bosley


WITNESS AT HEARING ON APPEAL

Appellant, his mother, and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to January 
1975.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana, (RO), which denied the benefit sought 
on appeal.

The Board notes that, although the veteran requested a BVA 
hearing in his May 2000 substantive appeal (VA Form 9), he 
withdrew his request in a January 2001 letter signed by his 
attorney.  At that time, the veteran requested an RO hearing 
instead, which was held in May 2001.  A transcript is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an April 1997 decision, the Board denied service 
connection for a psychiatric disorder.

3.  The evidence associated with the claims file subsequent 
to the April 1997 Board decision is new and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

4.  The veteran has a psychiatric disorder that was 
aggravated by active service.



CONCLUSIONS OF LAW

1.  The April 1997 Board decision denying entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 
20.1105 (2001).

2.  The evidence received subsequent to the April 1997 Board 
denial is new and material, and the requirements to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder have been met.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).

3.  Resolving all reasonable doubt in the veteran's favor, a 
pre-existing psychiatric disorder was aggravated as a result 
of active military service.  38 U.S.C.A. §§ 1110, 1153, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection for a psychiatric disorder.  The veteran 
maintains that he suffered the onset of his currently 
diagnosed psychiatric disorder while in active service, or in 
the alternative, that his psychiatric disorder pre-existed 
service and was aggravated thereby.

A review of the record reveals that in an April 1997 
decision, the Board denied service connection for a 
psychiatric disorder on the basis that the medical evidence 
showed no causal relationship between an in-service incident 
and the veteran's current disability.  

In December 1998, the RO received a request to reopen the 
veteran's claim for service connection for a psychiatric 
disorder, and in an April 1999 rating decision, the RO 
declined to reopen the case, based on a finding that new and 
material evidence had not been submitted.  In December 1999, 
the veteran sent a notice of disagreement to the RO, and in 
March 2000, the RO issued a statement of the case, based on 
the issue of lack of new and material evidence.  In November 
2001, the RO addressed additional evidence in a supplemental 
statement of the case, allowing new and material evidence, 
but denying the veteran's claim on the merits.  

The Board points out that, although the RO reopened the claim 
for service connection for a psychiatric disorder and 
adjudicated the claim on the merits, the Board must first 
examine whether the evidence warrants reopening the claim.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  As the veteran filed his claim prior 
to this date, the earlier version of the law remains 
applicable in this case.  Accordingly, the law states that if 
new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001) (eliminates the concept of a well-grounded claim).

The Board notes that effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 1 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  This law and its implementing regulations set 
forth, in pertinent part, requirements for assisting a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits.  While the VCAA does not serve as a 
basis to reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection, as set forth in various rating decisions, 
a statement of the case (SOC), and a supplemental statement 
of the case (SSOC).  The RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  The veteran presented personal testimony at 
a hearing before the RO Hearing Officer, conducted in May 
2001.  All relevant and available outpatient treatment 
records and the veteran's service medical records were 
obtained and the veteran was provided VA medical examinations 
in June 2001 and August 2001.  The RO provided the veteran 
with copies of the rating decision, the statement of the 
case, and the supplemental statement of the case concerning 
the determination of service connection for the claimed 
disability.  These documents noted that all of the veteran's 
records were considered including VA treatment reports, 
private treatment reports and VA examinations.  When the 
November 2001 SSOC was issued, the RO afforded the veteran an 
opportunity to submit additional evidence.  The veteran 
acknowledged in a signed statement dated January 2002 that he 
knew of no additional issues to consider.  The Board is 
unaware of any additional outstanding records pertaining to 
this issue.  Under the circumstances, the Board finds that 
the duty to assist has been satisfied, and no additional 
development is necessary.  As such, the Board will proceed 
with appellate disposition.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. §§ 
1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Moreover, 
with certain enumerated disorders such as psychoses, service 
incurrence may be presumed if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When in accordance with universally recognized medical 
principles, existence of a disability prior to service is 
established (clear and unmistakable proof), no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have preexisted service.  38 C.F.R. 
§ 3.303(c). 

As noted, an April 1997 Board decision denied service 
connection for a psychiatric disorder and that decision 
became final.  With these considerations, the Board must now 
review all of the evidence that has been submitted by the 
veteran or otherwise associated with the claims folder since 
the April 1997 Board decision.  As set forth above, this 
additional evidence consists of VA examinations conducted in 
June 2001 and August 2001, statements from Jay Patel, M.D., 
dated May 1998 and April 2000, statements from John, M. 
Rathbun, M.D., dated September 1998 and January 2000, the 
transcript of a May 2001 RO hearing, and private treatment 
records from the Lutheran Hospital, dated from June 1980 to 
May 1983.

The June 2001 and August 2001 VA examinations are new, in 
that they were not of record at the time of the April 1997 
Board decision; the Board also finds that they are material.  
These opinions not only provide confirmation of the veteran's 
diagnosed psychiatric disorder, but they also address the 
nexus between the veteran's current disability and his 
military service.  As such, the Board finds that this 
additional evidence, by itself and in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, new and material evidence has been submitted 
and the claim for service connection for a psychiatric 
disorder is reopened.  See 38 C.F.R. §38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

A review of the evidence reveals no complaints or problems 
related to a psychiatric disorder noted during service, as 
shown by the veteran's service medical records.  His 
enlistment and separation physical examinations both show 
normal psychiatric findings.  There is a notation on the 
separation examination that the veteran's father had a 
nervous breakdown due to combat episodes.  

Outpatient treatment records from Lutheran Hospital from June 
1980 to June 1988 and counseling records from Pancer-Cummins 
Psychiatric Service from July 1980 to September 1993 show 
ongoing treatment and hospitalizations for psychiatric 
symptoms.  

An October 1986 VA examination showed the veteran's affect to 
be constricted and his speech to be hesitant.  He had no 
thought disorders, and his general knowledge appeared 
adequate.  He was well oriented to time, place, and person; 
he had insight into his problem, and his judgment was fair.  
The diagnosis was schizophrenia.

An August 1987 VA examination showed the veteran to be mildly 
anxious with a constricted affect; his speech was somewhat 
hesitant and his intelligence appeared within the normal 
range.  He was well oriented to time, place, and person; and 
his insight and judgment were adequate.  The diagnosis was a 
schizoaffective disorder.

VA outpatient treatment records from June 1990 to August 1996 
show ongoing treatment for anxiety, depression, and other 
psychiatric symptoms.  In a September 1995 treatment record, 
the veteran alleged abuse by his father and stated that this 
carried over into the military when he was singled out by a 
drill instructor.

Social Security records show evaluation of the veteran's 
psychiatric disorder for the purpose of awarding disability 
benefits.  

A July 1996 VA examination report shows that the veteran was 
slumped and passive, with the appearance of a dull intellect.  
His voice was loud and monotonous; he was untidy and not well 
integrated socially.  The diagnosis was a schizoaffective 
disorder in partial remission, described as chronic and 
severe.

In a January 1997 RO hearing, the veteran stated that he did 
not have any emotional or psychiatric problems before he 
entered active service.  He stated that he had good school 
and work performance before the service.  He first noticed 
psychiatric symptoms in basic training.  He stated that he 
was offered a discharge.  He stated that he was scared and 
his confidence was shaken when his drill sergeant threatened 
his life.  The veteran believed that he exhibited signs of a 
psychiatric disorder immediately after service, even though 
his first treatment was not until 5 years later.  The veteran 
stated that he had held 2 or 3 hundred jobs since coming out 
of the military.  The longest he held a job was 18 months.  
He stated that he would leave jobs because he could not take 
the pressure.  The veteran stated that he did not have a 
family doctor immediately after service and did not approach 
anyone about a psychiatric condition.  The veteran's mother 
stated that the veteran was happy and independent before 
service.  She stated that he would phone her in the service 
and tell her of ear pain he was suffering, and she feared he 
might commit suicide.  She said he did not act like himself.  
After the service he was restless and easily irritated and 
was no longer independent.  She noticed a change in his 
hygiene and appearance after the service.

Statements from the veteran and from the veteran's mother 
describe the stresses experienced by the veteran during his 
time in the service, and the difficulty he experienced in 
adjusting to life after the service.  A statement from an 
acquaintance of the veteran, dated July 1993, attests to 
their long-standing friendship, and to his witnessing of the 
stressful events encountered by the veteran in service.  He 
noticed a change in the veteran after service.  The veteran's 
ability to deal with people and to keep a job were affected.  

A May 1998 evaluation by Dr. Patel showed Dr. Patel's review 
of the veteran's medical history.  Dr. Patel stated his 
opinion that the veteran's disorder might have started when 
he was about 20, and that this is the usual onset of 
schizophrenia.  He stated that the veteran's physical problem 
took precedence in treatment to his psychiatric symptoms.  He 
thought it was possible that a psychiatric problem would have 
been missed.

A September 1998 statement by Dr. Rathbun attests to his 
review of the veteran's medical records and other evidence 
pertinent to the veteran's claim.  His impression was that 
the veteran was generally functional prior to military 
service, but underwent substantial abuse in training and 
suffered deterioration in his performance and employability.  
He stated that the veteran's symptoms and history are 
consistent with a diagnosis of schizoaffective disorder.  
Such a disorder is characterized by a strong familial 
pattern, with a high likelihood of genetic transmission, and 
with typical onset in the late teens or early twenties.  The 
onset is often gradual, but can be exacerbated by gross 
stress.  He stated that the veteran's history is consistent 
with the hypothesis that the veteran developed the onset of 
his schizoaffective disorder under the stress of military 
service.  Dr. Rathbun stated that he would not expect any 
doctor to be able to distinguish reliably between the common 
appearance of acute stress disorder during basic training and 
the rare appearance of a much more malignant problem.  

A January 2000 letter from Dr. Rathbun describes general 
diagnostic techniques for arriving at a probable history of 
an illness.  Dr. Rathbun attested to the value of accounts of 
the subject and of friends and family members.  He stated 
that psychiatric problems could easily go unnoticed in a 
military setting.  He described the gradual onset of 
schizoaffective illness, and a period of vague nonspecific 
symptoms.  He also stated that the onset of psychiatric 
illness is typically associated with some unusual stress.  He 
stated that an abusive or painful situation could be a 
sufficient stressor to trigger the eruption of an illness.

An April 2000 letter from Dr. Patel describes his method for 
evaluating patients.  He opined that a doctor in the service 
could have missed a psychiatric illness.  He stated that the 
veteran's psychiatric disorder could have been triggered by 
the stresses he experienced in the service, including the 
physical stress caused by his ear pain.  

The transcript of a May 2001 hearing before the RO Hearing 
Officer shows the veteran's statement that his difficulty 
started in basic training.  He stated that he tried to comply 
with what he was told to do, but he was insulted and this 
left him feeling emotionally bad.  He also experienced stress 
after they decided to remove him from the flight line.  He 
stated that his duty sergeant was trying to get him in 
trouble, and possibly trying to get him to do something that 
would get him court-martialed.  After he got out, he stated 
that he was a basket case and was unable to do anything 
right.  His wife stated that the veteran was always 
suspicious of others, even people at church.  He was unable 
to make friends or to keep a job.  She stated that they had 
been married for over 11 years.  The veteran stated that he 
had over 100 jobs since the service.  He also attended school 
on and off after service, but was unable to succeed.  He 
stated that he had no close friends since the service.  The 
veteran stated that his brother had a history of psychiatric 
problems, and he was not sure about the rest of the family; 
he stated that he felt fine before entering the service, but 
he stated that he did not know what to do when he got out.  
He did not seek treatment because he didn't know he had a 
problem, or didn't know what the problem was.

The report of a June 2001 VA examination shows the veteran's 
description of the history of his symptoms.  He stated that 
he did well in school until high school.  In the service, he 
had difficulty interacting with his drill sergeant.  The 
veteran felt traumatized by this experience and it affected 
his ability to perform later in school, in work, and in his 
social life.  He stated that he was hospitalized several 
times since service, the first occasion was in 1980.  On 
examination, the veteran showed some psychomotor retardation 
and some oddness in his demeanor.  His speech was slow and 
hesitant.  He was oriented times 3; his mood was depressed; 
and his affect was flat.  He did not have suicidal or 
homicidal ideation, nor did he have delusions.  Some paranoia 
was noted, as was some paucity of thought.  There were no 
auditory hallucinations, but he reported some visual 
hallucinations.  His memory was rated 3 out of 3; his 
concentration and judgment were fair; and his insight was 
poor.  The examiner diagnosed schizophrenia, residual type, 
and a depressive disorder.  A Global Assessment of 
Functioning (GAF) score of 49 was assigned currently; 51 was 
his score over the year.  The veteran was described as 
severely impaired and unable to work at all.  He was 
described as having difficulties with relationships with his 
wife and others, and as socially isolated.  The examiner 
stated that the veteran's schizophrenia was related to his 
time in the service.  He also stated that the distress 
suffered by the veteran in the service exacerbated a pre-
existing condition.

A supplemental examination was requested by the RO and was 
conducted in August 2001.  On examination, the veteran was 
withdrawn with some psychomotor retardation; he held his face 
down towards his lap, made poor eye contact, and spoke with a 
monotone and with decreased volume.  He was oriented times 
three, had a depressed mood, and a constricted affect.  He 
did not have suicidal or homicidal ideation, delusions, 
hallucinations, ideas of reference, paranoia obsession, or 
compulsion.  His thought process was logical and tangential.  
The examiner diagnosed schizophrenia, residual type, with a 
current GAF score of 48, and a score of 49 over the years.  
His functional capacity was described as severely impaired, 
as he was unable to maintain a job and had difficulty with 
relationships and socialization.  The examiner stated with a 
degree of medical certainty that the veteran's difficulties 
started while he was in high school and were exacerbated by 
his time in the service.  She pointed to evidence of his 
difficulty with dealing with authority and with 
administrative issues as well as his inability to maintain 
adequate performance in the service.

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  First, the Board finds that there 
is sufficient evidence to show that the veteran currently 
suffers from a psychiatric disorder, as shown by his recent 
VA examinations and private treatment records.  The veteran 
was first diagnosed with a psychiatric disorder in 1981, 
first stated as a bipolar disorder, and subsequently 
described as schizophrenia.

Although there is no indication from the veteran's service 
medical records or any evidence pertinent to service that the 
veteran was diagnosed with or complained of symptoms related 
to a psychiatric disorder while in service, nor was a 
psychiatric disorder noted on either the veteran's enlistment 
or his separation examination, the Board finds that the 
veteran's psychiatric disorder preexisted service.  The Board 
notes first the opinion of the VA examiner, rendered in June 
2001 and August 2001 examination reports.  The examiner 
stated her opinion with a degree of medical certainty that 
the veteran's difficulties started while he was in high 
school.  Dr. Patel stated that the usual onset for 
schizophrenia is around age 20, and Dr. Rathbun described the 
veteran's psychiatric disorder as being characterized by a 
strong familial pattern, with a high likelihood of genetic 
transmission, and with typical onset in the late teens or 
early twenties.  He also stated that he would not expect any 
doctor to be able to distinguish reliably between the common 
appearance of acute stress disorder during basic training and 
the rare appearance of a much more malignant problem.

Further, considering all the evidence prior to, during, and 
subsequent to service, the Board finds that there was an 
increase in the veteran's pre-existing psychiatric disorder 
during service, and this increase was not due to the natural 
progress of the disease.  38 U.S.C.A . § 1153; 38 C.F.R. § 
3.306.   In this regard, the Board notes the statements of 
both Dr. Patel and Dr. Rathbun, that the onset of the 
veteran's disorder was triggered by the stress of military 
service.  The Board also notes the findings stated in the 
June 2001 and August 2001 VA examinations, to the effect that 
the stress of service exacerbated a pre-existing condition.  
In addition, the Board acknowledges the statements and 
testimony of the veteran, that his symptoms worsened during 
service.

The Board finds the opinions of the VA examiner responsive to 
the issue and well informed as to the veteran's current 
condition and medical history.  The Board also finds the 
opinions of Drs. Patel and Rathbun persuasive on this issue.  

As there are no contradictory medical opinions in the record 
pertinent to the issue of aggravation, and as there is no 
indication that such evidence exists outside the record, the 
Board finds that, in weighing the normal psychiatric findings 
on the veteran's entry and separation examinations against 
the medical opinions discussed above, there is an approximate 
balance of the positive and negative evidence with regard to 
this issue.  Therefore, resolving any doubt in the veteran's 
favor, the claim for service connection for a psychiatric 
disorder is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a psychiatric disorder, and 
to that extent the appeal is allowed.

Service connection for a psychiatric disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

